Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the Preliminary Amendment filed on 8/16/19, wherein, claims 1-15 are listed, and are examined in this office action.

				    35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1, 12 and 15, the claims recite similar limitations such as, “and the controller circuitry is configured to receive a subsequent control signal component transmitted in the control channel resources, after the data signal component representing the encoded data packet, which includes information identifying at least a temporal location of the data signal component representing the encoded data previously transmitted in the shared channel resources and stored in the receiver buffer”. However, it is not clear as to exactly what is meant by “to receive a subsequent control signal component transmitted in the control channel resources, after 
With respect to claim 2, the claim recites “to receive each of a plurality of subsequent control signal components transmitted in the control channel resources, after the data signal component represent the encoded data packet”, however, as similar to claim 1 above, it is not clear as to exactly what is meant by ““to receive each of a plurality of subsequent control signal components transmitted in the control channel resources, after the data signal component represent the encoded data packet”, is the data signal component transmitted with the control signal or are they transmitted separately, in the sense that the data signal component is transmitted first, and then the control signal is transmitted secondly or subsequently, as it is not clearly specified if the data signal component is transmitted. The claims should be more clear and concise specifying the transmission of the data signal as well as the control signal, as well as properly taking into account if there is any precedence or order of transmission in order to be more clear and concise in order for the Examiner to properly construe the claims.




With respect to claim 10 and 11, the Examiner initially points out that it appears that both claims are incomplete or missing language. For example, claim 10 states that where the 1st part contains the control information indicating that the control information transmitted should be combined with the control information detected from the first transmission of the control signal component and the second part contain the control information….however, it is not clear as to whether the claim ends here, as there is no period and even if it did, the language would not be clear, and the Examiner would not be able to fully interpret the claim language, thus, the Applicant should be more clear and concise as to the claim language, and also include a period at the end of the claim, in order for the Examiner to properly construe the claim language. With respect to claim 11, the claim has similar issues, for example, the claim states, wherein the retransmitted control signal component is received in control channel resources which have been transmitted to at least one other communications device as a broadcast control channel, however, again, it is not clear as to whether there is missing language here which the Applicant had intended to enter, as there is no period at the end of the claim.
The dependent claims 2-11 and 13-14 are also rejected under 35 U.S.C. 112 2nd for inheriting the deficiencies of a rejected base claim.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

          EA
        1/1/22

/KYLE VALLECILLO/Primary Examiner, Art Unit 2112